                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-CV-30020-SMY
                                                 )
 CHARLES A. CARROLL,                             )
                                                 )
                        Defendant.               )

                                           ORDER
YANDLE, District Judge:

       On February 20, 2019, Defendant Charles A. Carroll was charged with one Count of being

a felon in possession of a firearm and ammunition, one Count of possession of counterfeit

obligations of the United States, and two Counts of passing counterfeit obligations of the United

States (Doc. 1). The Government moved to detain Defendant on the basis that he poses a danger

to the community (Doc. 6). Magistrate Judge Mark Beatty conducted a hearing on the motion on

March 22, 2019 and ordered Defendant detained (Docs. 12, 13). Defendant now moves for a de

novo review of the detention order pursuant to 18 U.S.C. § 3145(b) (Doc. 15).

       Under the Bail Reform Act of 1984, a defendant shall not be detained pretrial unless a

condition or combination of conditions will not reasonably assure (1) the defendant's appearance

as required and (2) the safety of any other person and the community. 18 U.S.C. § 3142(e); see

United States v. Portes, 786 F.2d 758, 765 (7th Cir.1985). The Government has the burden of

proving that the defendant is either a flight risk or a danger to the community. United States v.

Daniels, 772 F.2d 382, 383 (7th Cir. 1985). In determining whether the Government has carried

its burden, the court shall consider: (1) the nature and circumstances of the offense (including


                                           Page 1 of 3
whether the offense is a crime of violence or involves narcotics); (2) the weight of the evidence

against the defendant; (3) the history and characteristics of the defendant (including family and

community ties, employment, financial resources, past conduct, criminal history, whether person

was on parole or probation at time of offense); and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the defendant's release. See 18 U.S.C. §

3142(g).

       “If a person is ordered detained by a magistrate judge ... the person may file, with the court

having original jurisdiction over the offense, a motion for revocation or amendment of the order.”

18 U.S.C. § 3145(b). Upon the filing of such a motion, the district court conducts a de novo review

and need not defer to the magistrate's findings. See United States v. Portes, 786 F.2d 758, 761 (7th

Cir. 1985). The district court's review may be conducted either by reviewing the transcript of the

testimony heard by the magistrate judge or by holding a new hearing. United States v. Torres, 929

F.2d 291, 292 (7th Cir. 1991). Here, Defendant does not dispute Judge Beatty's findings; his sole

basis for seeking a de novo review is so that he may explain his alternative home plan. Because

Defendant’s home plan is irrelevant to the Court’s assessment, a hearing on Defendant’s motion

is unnecessary.

       Based on its independent review of the record, the Court finds that the relevant factors

weigh in favor of detention. Defendant has a lengthy and substantial criminal history which

includes a conviction for first degree murder. Defendant also has a history of failing to make court

appearances. His criminal history coupled with the nature of the charged offenses – including the

unlawful possession of a firearm – support the determination that Defendant poses a danger to the

community. Additionally, the testimony provided by Special Agent Chris Williams regarding the




                                            Page 2 of 3
investigation leading to Defendant's arrest establishes that the weight of the evidence against the

Defendant is strong.

       The Government has met its burden of proving that Defendant is a danger to the

community. Accordingly, Defendant’s Motion is DENIED and the Order of Detention previously

entered in this case (Doc. 13) remains in full force and effect.

       IT IS SO ORDERED.

       DATED: May 6, 2019



                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 3 of 3
